Exhibit 10.2

LOGO [g185324g79u45.jpg]

May 10, 2011

Omeros Corporation

1420 Fifth Avenue, Suite 2600

Seattle, Washington 98101

 

Re: Engagement of Reedland Capital Partners, an Institutional Division

  of Financial West Group as Placement Agent Omeros Corporation

Ladies/Gentlemen:

This letter (this “Engagement Letter”) will confirm our agreement with Omeros
Corporation (the “Company”) with respect to the engagement of Reedland Capital
Partners, an Institutional Division of Financial West Group (“FWG/Reedland”) as
the Company’s placement agent, solely in connection with the placement of the
Company’s common stock to Azimuth Opportunity Ltd. (collectively with its
affiliated funds, the “Investor”), as more fully described herein. FWG/Reedland
hereby agrees, on a best efforts basis and subject to the satisfactory
completion of our continuing due diligence, to place up to Forty Million Dollars
($40,000,000) of the Company’s authorized but unissued common stock (the “Common
Stock” or “Common Shares”) with the Investor, as more particularly set forth
below and subject to the terms and conditions of this Engagement Letter.

The Common Stock will be offered and sold on such terms as the Company and the
Investor may agree upon in that certain “Common Stock Purchase Agreement”, dated
May 10, 2011, by and between the Company and the Investor (the “Purchase
Agreement”) and the offering and sale of such Common Stock shall be registered
under the Securities Act of 1933, as amended, pursuant to a registration
statement on Form S-3 (File No. 333-169856) filed with the Securities and
Exchange Commission (the “Registration Statement”). FWG/Reedland will use no
offering materials other than the Company’s publicly filed reports and the
Registration Statement, including the prospectus contained therein or any
prospectus supplement thereto, or any amendment or supplement to the
Registration Statement or the prospectus contained therein, as the Company will
have approved prior to their use. The parties hereto agree that the Common
Shares will be offered and sold by the Company in compliance with all applicable
federal and state securities laws and regulations. The placement of the Common
Stock by FWG/Reedland to the Investor as contemplated hereby may be referred to
herein as the “Offering”.

The term of FWG/Reedland’s engagement (the “Engagement Period”) as placement
agent for the offer and sale of the Common Stock to the Investor will commence
on the date of actual receipt by FWG/Reedland of an executed copy of this
Engagement Letter from the Company and, unless extended pursuant to the further
written agreement of

 

30 Sunnyside Avenue | Mill Valley | CA 94941 | (415) 383-4700 | Fax (415)
383-4799



--------------------------------------------------------------------------------

Omeros Corporation    Page 2

 

the parties, will expire upon the earliest of (i) April 1, 2013, (ii) the date
that all the shares of Common Stock under the Registration Statement have been
issued and sold, (iii) the date that the Investor has purchased an aggregate of
$40,000,000 of shares of Common Stock, or that number of shares which is one
share less than twenty percent (20.0%) of the total issued and outstanding
shares of Common Stock as of the effective date of the Purchase Agreement,
whichever occurs first, pursuant to the Purchase Agreement, (iv) the date that
the Offering is terminated by the Company or the Investor or (v) at the
Company’s election, the date that FWG/Reedland breaches any representation or
covenant in this Engagement Letter. To the extent the Company so requests,
FWG/Reedland will assist with each settlement of the purchase of the Common
Stock pursuant to the Offering (each, a “Closing”). There may be multiple
Closings of the Offering during the Engagement Period.

Upon the date of each Closing of the purchase of the Common Shares, the Company
hereby agrees to pay FWG/Reedland a cash commission equal to one-half of one
percent (0.50%) of the aggregate dollar amount paid to the Company for the
Common Shares purchased by the Investor in connection therewith. Such cash
commission(s) shall be payable to FWG/Reedland at the direction of the Company
via wire transfer in accordance with the wiring instructions annexed hereto as
Exhibit B.

Additionally, within ten (10) days of FWG/Reedland’s request, the Company shall
reimburse FWG/Reedland for its reasonable, documented, out-of-pocket legal
expenses incurred in connection with the preparation of any filings required to
be made on behalf of FWG/Reedland in connection with the Offering pursuant to
FINRA Rule 5110, up to a maximum of Ten Thousand Dollars ($10,000).

This Engagement Letter is for the confidential use of the Company and
FWG/Reedland only, and may not be disclosed by the Company or by FWG/Reedland
(in whole or in part) for any reason to any person other than their respective
Board of Directors, executive management or other employees with a need to know,
or its attorneys, accountants or financial advisors, and then only on a
confidential basis in connection with the proposed Offering, except where
disclosure is required by applicable law, stock exchange rule or regulation, or
is previously agreed to in writing by the Company and FWG/Reedland. The parties
hereto acknowledge and agree that, notwithstanding the preceding sentence,
(i) the arrangement contemplated hereby will be disclosed by the Company in its
SEC filings, which shall be incorporated by reference in the Registration
Statement, and this Engagement Letter may be filed with the SEC and (ii) the
arrangement contemplated hereby may also be disclosed by the Company in its
reports filed pursuant to the Securities Exchange Act of 1934, as amended. The
terms of this Engagement Letter will be governed by and interpreted in
accordance with the laws of the State of California, and any disputes arising
hereunder shall be exclusively and finally settled by an arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules in San Francisco, California. The arbitration shall
be conducted by a single arbitrator mutually agreed upon by the parties. The
determination, finding, judgment, and/or award made by the arbitrator shall be
made in writing, shall state the basis for such determination, shall be signed
by the arbitrator and shall be final and binding on all parties, and there shall
be no appeal or reexamination thereof, except for fraud, perjury, evident
partiality, or misconduct by an arbitrator prejudicing the rights of any party
and to correct manifest clerical errors. The arbitrator shall award to the
prevailing party, if any, as determined by the arbitrator, its reasonable
attorneys’ fees and costs.



--------------------------------------------------------------------------------

Omeros Corporation    Page 3

 

During the Engagement Period and for 60 days thereafter, the Company agrees that
any reference to FWG/Reedland in any press release or other written
communications issued by the Company to the public relating to the Offering will
refer to FWG/Reedland as “Reedland Capital Partners, an Institutional Division
of Financial West Group, Member FINRA/SIPC”. Additionally, the Company
acknowledges that FWG/Reedland may, at its option and expense (and only after
the first public disclosure or announcement of the Offering by the Company)
place announcements and advertisements or otherwise publicize FWG/Reedland’s
role in facilitating the Offering (which may include the reproduction of the
Company’s logo), stating that FWG/Reedland acted as placement agent in
connection with such transaction; provided, however, that FWG/Reedland shall
first submit a copy of any such announcement or advertisement to the Company for
its approval, which approval shall not be unreasonably withheld.

The Company hereby agrees that: (1) within one (1) day of each date that the
Company provides the Investor with a “Fixed Notice Request” (as defined in the
Purchase Agreement) it will provide FWG/Reedland with a copy of such Fixed
Notice Request by facsimile to (415) 383-4799 (Attn: Jason Cohen), and (2) it
will comply in all material respects with all applicable federal and state
securities laws and regulations with respect to the Offering. FWG/Reedland
hereby agrees and represents and warrants that: (1) FWG/Reedland is an
institutional division of Financial West Group (member FINRA/SIPC), which is a
broker/dealer registered by FINRA in accordance with all applicable laws and
regulations in each jurisdiction in which FWG/Reedland intends to use its best
efforts to place the Offering, including, without limitation, in the State of
Washington, and payment of the commission contemplated under this agreement will
not jeopardize the Company’s compliance with applicable federal and state
securities laws or regulations; (2) FWG/Reedland shall not make any
representations to the Investor about the Company other than information
included in the Company’s public filings or otherwise conveyed to FWG/Reedland
by the Company in writing for use in connection with the Offering;
(3) FWG/Reedland will not do any advertising or make any general solicitation on
behalf of the Company in connection with the Offering; (4) FWG/Reedland shall
comply with all applicable federal and state securities laws and regulations
with respect to the Offering; (5) FWG/Reedland is not affiliated with the
Investor or the Company; and (6) FWG/Reedland shall keep confidential any
nonpublic material information about the Company conveyed to FWG/Reedland by the
Company. In further consideration of FWG/Reedland’s placement of the Common
Shares, the Company and FWG/Reedland agree to be fully bound by all of the
indemnification provisions set forth on Exhibit A, a copy of which is attached
hereto and is fully incorporated herein by this reference.

The parties acknowledge and agree that nothing contained herein shall modify or
affect the rights or obligations of the Company and the Investor under the
Purchase Agreement. This Engagement Letter and all rights and obligations
hereunder may not be assigned by either party without the prior written consent
of the other party. This Engagement Letter may be executed in counterparts
and/or via facsimile transmission or the exchange of PDF copies.



--------------------------------------------------------------------------------

Omeros Corporation    Page 4

 

If the foregoing is acceptable, please sign and return to us a copy of this
Engagement Letter, which will represent the entire agreement between the Company
and FWG/Reedland with respect to the matters addressed herein and will supersede
all previous oral or written agreements or understandings of any nature
whatsoever between the parties.

[THIS SPACE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Omeros Corporation    Page 5

 

We look forward to working with you.

Sincerely,

 

Reedland Capital Partners       Omeros Corporation An Institutional Division of
            Financial West Group             By:   

/s/ Robert Schacter

      By:   

/s/ Gregory A. Demopulos, M.D.

       Robert Schacter          Name:    Gregory A. Demopulos, M.D.   
    Senior Vice President (FWG)          Title:    President and Chief Executive
Officer Agreed & Accepted:             Financial West Group             By:   

/s/ Thomas Krueger

                   Thomas Krueger                    Chief Compliance Officer   
        



--------------------------------------------------------------------------------

Omeros Corporation    Page 6

 

Exhibit A to Engagement Letter

Company Indemnification Provisions

Omeros Corporation (the “Company”) agrees to indemnify and hold harmless
Reedland Capital Partners, an Institutional Division of Financial West Group
(“FWG/Reedland”), and its directors, officers, and each person, if any, who
controls FWG/Reedland within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20(a) of the Securities Exchange Act of 1934, as
amended (collectively, the “Indemnitees” and each individually an “Indemnitee”),
to the fullest extent permitted by applicable law, from and against any and all
claims, demands, causes of action, obligations, losses, damages, liabilities,
costs or expenses arising in law, equity or otherwise, of any nature whatsoever,
including without limitation, any and all reasonable legal, accounting and other
professional fees and related costs and disbursements and other costs, expenses,
or disbursements relating thereto (collectively, the “Liabilities”), directly or
indirectly , based upon or arising out of:

 

  a) any untrue statement or alleged untrue statement of a material fact
contained, or incorporated by reference, in the Registration Statement of the
Company (the “Registration Statement”) relating to the Common Stock being placed
by FWG/Reedland with the Investor (as defined in the Engagement Letter between
FWG/Reedland and the Company to which this Exhibit A is an integral part (the
“Engagement Letter”)) in connection with that certain Common Stock Purchase
Agreement dated May 10, 2011, between the Company and Azimuth Opportunity Ltd.
(the “Purchase Agreement”), including the prospectus contained therein or any
prospectus supplement thereto, or any amendment or supplement to the
Registration Statement; or

 

  b) the omission or alleged omission to state in the Registration Statement or
any document incorporated by reference in the Registration Statement, a material
fact required to be stated therein or necessary, in light of the circumstances
under which they were made, to make the statements therein not misleading.

Notwithstanding anything to the contrary contained herein, (a) the foregoing
indemnity shall not apply and the Company shall not be liable to the extent that
a court of competent jurisdiction shall have determined by a final judgment
(with no appeals available) that such Liability resulted directly from any such
acts or failures to act, undertaken or omitted to be taken by any Indemnitee
through its gross negligence, bad faith or willful misconduct, (b) the foregoing
indemnity shall not apply to any Liability to the extent arising out of or based
upon any untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with written information
furnished to the Company by FWG/Reedland expressly for use in the Registration
Statement, the prospectus contained therein or any prospectus supplement thereto
(or any amendment or supplement thereto), and (c) with respect to the Prospectus
(as defined in the Purchase Agreement), the foregoing indemnity shall not inure
to the benefit of any Indemnitee or any such person from whom the person



--------------------------------------------------------------------------------

Omeros Corporation    Page 7

 

asserting any Liability purchased Common Stock, if copies of the Prospectus were
timely delivered to FWG/Reedland and a copy of the Prospectus (as then amended
or supplemented, including, without limitation, by any Free Writing Prospectus
(as defined in the Purchase Agreement), if the Company shall have furnished any
amendments or supplements thereto) was not sent or given by or on behalf of
FWG/Reedland or any such person to such person, if required by law so to have
been delivered, at or prior to the written confirmation of the sale of the
Common Stock to such person, and if the Prospectus (as so amended or
supplemented) would have cured the defect giving rise to such Liability.

The Company may, at its own expense, seek reimbursement of amounts already paid
to such Indemnitee once and to the extent the relevant Liabilities are
determined in a final judgment by court of competent jurisdiction (not subject
to further appeal) to have not been indemnifiable hereunder. The Company further
agrees to reimburse each Indemnitee for reasonable costs, expenses and/or legal
fees incurred in seeking or obtaining payments for any Liabilities indemnifiable
hereunder including, without limitation, investigation, litigation, and
enforcement and execution of a judgment, or in successfully contesting any claim
by the Company for any amounts previously paid, in a manner not inconsistent
with the terms hereof.

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions has been made but
it is found in final judgment by a court of competent jurisdiction (not subject
to further appeal) that such indemnification is due pursuant to the terms hereof
but may not be enforced in such case, then the Company, on the one hand, and the
claiming Indemnitees on the other hand, will contribute to the losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements (collectively, the “Losses”) to which such Indemnitees may be
subject. Said contribution will be made in accordance with all relative benefits
received by, and the fault of, the Company on the one hand, and such Indemnitees
on the other hand, in connection with the statements, acts or omissions which
resulted in such Losses, together with the relevant equitable considerations and
will be determined pursuant to the arbitration provisions set forth in the
Engagement Letter. No person found liable for fraudulent misrepresentation will
be entitled to contribution from any person who is not also found liable for
such fraudulent misrepresentation.

If any action, suit, proceeding, or investigation commenced which gives rise to
a claim for indemnification and which, in any Indemnitee’s reasonable judgment
upon written advice of counsel, gives rise to a conflict of interest between the
Company and the Indemnitees, then the Indemnitees will have the right to retain
legal counsel of their own choice to represent and advise them, and the Company
will pay the reasonable fees, expenses and disbursements of no more than one
(1) law firm for all Indemnitees incurred from time to time in the manner set
forth above. Such law firm will, to the extent consistent with their
professional responsibilities, cooperate with the Company and any counsel
designated by the Company. The Company will not be liable for any settlement of
any claim, action, suit or proceeding effected without its prior written
consent; provided, however, that the Company will be liable for any payment of
any award or settlement of any actual, potential or threatened claim against any
Indemnitee made



--------------------------------------------------------------------------------

Omeros Corporation    Page 8

 

with the Company’s prior written consent. Neither the Company nor any affiliate
thereof will, without the prior written consent of the Indemnitee seeking
indemnification, settle or compromise any actual, potential or threatened claim
for which indemnification is sought hereunder, or permit a default or consent to
the entry of any judgment in respect thereof, unless such settlement, compromise
or consent includes, as an unconditional term thereof, the giving by the
claimant to the Indemnitees of an unconditional release from all liability in
respect of such claim.

Neither termination nor completion of the engagement of FWG/Reedland pursuant to
the Engagement Letter will affect these indemnification provisions, which will
survive any such termination or completion and remain operative and in full
force and effect.



--------------------------------------------------------------------------------

Omeros Corporation    Page 9

 

Exhibit B to Engagement Letter

Reedland Wiring Instructions

(Financial West Group)